A motion to dismiss appeal has been filed herein by the defendants in error, alleging that the appeal is from the action of the State Board of Education and that no appeal is provided by statute in such cases. The record in this case appears *Page 205 
ot have been withdrawn by the laintiff in error in January, 1921, and has never been returned, and for that reason it is impossible to ascertain from the record itself what questions are involved in this appeal.
In these circumstances, it appearing from the motion to dismiss the appeal that the same was not authorized by law, the appeal is dismissed.
All the Justices concur.